Citation Nr: 1624681	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  09-46 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an inial compensable disability rating for residuals of a facial scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested a Board hearing in his November 2009 VA Form 9.  VA scheduled this hearing for May 2012.  The Veteran did not appear for this hearing, nor did he request that VA reschedule it.  The Board deems the Veteran has therefore withdrawn his hearing request.  38 C.F.R. § 20.702(d).

The Board remanded this case in July 2014 so VA could examine the Veteran's scar, including photographing it.  VA scheduled the examination, but the Veteran could not attend the examination.  When the claim returned to the Board, the Board found good cause to offer the Veteran a second chance to be reexamined.  The Board therefore remanded the case in April 2016.  VA examined the Veteran in April 2016, and it photographed the scar.  Therefore, VA complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

From May 30, 2008, the service-connected facial scar is elevated on palpitation.


CONCLUSION OF LAW

From May 30, 2008, the criteria for a 10 percent evaluation for a facial scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118 including Diagnostic Codes 7800-7805 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service VA medical treatment, and reports of VA compensation examinations in July 2008 and April 2016.  The Board found the 2008 examination was inadequate in its 2014 Remand because the examiner did not photograph the Veteran's scar, and it ordered a new examination.  The 2016 examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and it included a photograph of the scar.  While the Veteran objected to the adequacy of the 2008 examination in his November 2009 VA Form 9, he has not objected to the 2016 examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  VA has complied with general due process considerations.  See 38 C.F.R. § 3.103 (2015). 




Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Scars

The RO rated the Veteran's facial scar as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under Diagnostic Code 7800, ratings for scars that impact the head, face, or neck are based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters). 

A rating of 10 percent requires one characteristic of disfigurement.  A rating of 30 percent is warranted where there are two or three characteristics of disfigurement.  A rating of 50 percent is warranted where there are four characteristics of disfigurement.  A rating of 80 percent is warranted where there are six or more characteristics of disfigurement. 

Ratings of 30, 50, and 80 percent are also warranted where there is visible or palpable tissue loss and additional symptomatology.  For example, a 30 percent rating may be assigned when a scar has visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, and lips).  The Veteran has not alleged, nor is there evidence of, tissue loss.

As noted above, a scar must meet at least one of the eight characteristics of disfigurement to warrant a compensable rating.  Here, only one of these eight is present - elevation on palpitation - and the appeal turns on when this symptomatology first presented.

At the July 2008 VA examination, the facial scar measured 3 centimeters (cm) in length and 0.3 cm in width.  The examiner found the surface contour of the scar was not elevated or depressed on palpation, or adherent to underlying tissue.  The texture of the scarred area was normal, the scar was the same color of the Veteran's skin, and the scar did not have induration or inflexibility.  The examiner did not photograph the scar.

The Veteran disagreed with the 2008 examiner's finding of no elevation in his November 2009 VA Form 9.  He stated that the scar was "elevated and obvious."

At the 2016 VA examination, the facial scar measured 5 centimeters (cm) in length and 0.2 cm in width.  In contrast to the 2008 examiner, the 2016 examiner photographed the scar and found the surface contour of the scar was elevated on palpitation.  He also found the scar was not both painful and unstable.  In all other regards, the 2016 examiner's findings conform to the 2008 examiner's.  Additionally, the 2016 examiner cited VA treatment records showing the scar had "no unusual conditions."

Given the foregoing, the Veteran demonstrates only one of the eight characteristics of disfigurement mentioned above.  This entitles him to a 10 percent rating under Diagnostic Code 7800.  It is unclear when this symptomatology manifested itself.  The 2008 examiner did not find this symptomatology.  However, given the Board's 2014 finding that the 2008 examination was inadequate because the examiner did not photograph the scar, the Board finds the Veteran's 2009 scar commentary highly probative.  Therefore, the 10 percent rating is effective as of the date VA granted service connection, May 30, 2008. 

The Board has considered other Diagnostic Codes, but it finds they do not apply.  Specifically, Diagnostic Codes 7801 and 7802 concern scars not of the face, while 7804 does not apply because the evidence does not show the scar is unstable or painful.  

Extraschedular Consideration

The Veteran has not raised, and the evidence does not suggest, that referral for an extra-schedular evaluation is warranted for this disability.  The Veteran's symptoms are addressed by the rating criteria discussed above, and such a referral is appropriate where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).   When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation is adequate.  Evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present.  

The Board finds that there are no additional symptoms of the scar that are not reasonably addressed by the rating schedule.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disorder.


ORDER

A 10 percent rating for a facial scar is granted, effective May 30, 2008.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


